DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 11, and 16 are amended.
Claim 7 is canceled.
Claims 1-6 and 8-20 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant contends that claims 11 and 16 do not affirmatively recite a user uploading a content item and therefore the claims do not recite an action of the user.  Applicant’s remarks are persuasive because the claim affirmatively recites only receiving a first content item.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Applicant first contends that the previous rejection was deficient because the rejection did not identify specific claim elements that recited abstract ideas.  Examiner respectfully disagrees because, as noted on p. 7 of the previous Office Action, the bolded claim elements were interpreted 
Applicant further contends that the claims do not recite claim elements that could be considered Mental Processes.  Examiner respectfully disagrees because recited operations, such as matching content may be performed in the human mind by, for example, a visual comparison.  Further, ranking content items based on a number of unauthorized uses may also be performed in the human mind or with the aid of pen and paper.  Therefore, such operations recite Mental Processes as described by the 2019 Patent Eligibility Guidance (2019 PEG).  Further, Examiner notes that the examples discussed in the 2019 PEG are simply examples and are not an exhaustive list of abstract ideas.
Applicant further contends that the claims do not recite claim elements that could be considered Certain Methods of Organizing Human Activities.  Examiner respectfully disagrees.  For example, updating content ownership information may be considered to be, for example, a legal interaction, i.e., determining property ownership.  Further, content matching may also be considered to be a legal interaction, e.g., determining whether copyright infringement has occurred.  Therefore, the claims also recite Certain Methods of Organizing Human Activities.  Further, Examiner notes that the examples discussed in the 2019 PEG are simply examples and are not an exhaustive list of abstract ideas.
Applicant also contends that the previous Office Action failed to consider whether the claims recite a practical application.  Examiner respectfully disagrees because the previous Office Action, at p. 7, identified the additional elements recited in the claims.  Further, these additional elements were described as simply amounting to an instruction to apply the abstract ideas using a 
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories of patent eligible subject matter. Here, claims 1-6 and 8-10 are directed towards a process, claims 11-15 are directed towards a machine, 
Per Claim 1: Claim 1, as a whole, is directed towards the abstract ideas of determining and displaying various digital content usage analytics.  In particular, the claimed process recites updating content ownership information to associate content with a content owner.  Then, the process determines a number of unauthorized uses of the first content item.  The process generates a ranked list of a plurality of content items based on the number of unauthorized uses of the content items.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities, such as legal interactions (digital content piracy).  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
receiving, by a computing system, a first content item uploaded by a first user; 
updating, by the computing system, content ownership information to associate the first content item with the first user; 
performing, by the computing system, content match processing to determine a number of unauthorized uses of the first content item, wherein the content match processing applies one or more digital processing techniques; 
ranking, by the computing system, the first content item among content items at least partially owned by the first user based on the number of unauthorized uses of the first content item in comparison with respective numbers of unauthorized uses of the content items to generate a ranked list of content items with unauthorized uses for the first user
providing, by the computing system, the first user with content item analytics pertaining to the first content item in a content item analytics interface comprising the ranked list in a first window of a plurality of windows and a list of the content items at least partially owned by the first user in a second window of the plurality of windows, wherein the second window provides information associated with the first content item of the content items in the second window based on an interaction with the first content item of the content items in the second window.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that amount to instructions to apply the abstract ideas using a computer, that add insignificant extra-solution activity, or that generally link the use of the abstract ideas to a particular technological environment fail to recite a practical application of the abstract ideas.  Here, the additional elements of the computing system and “wherein the content match processing applies one or more digital processing techniques” are recited at a sufficiently high level of generality that, under their broadest reasonable interpretation, are simply instructions to apply the abstract ideas using computers.  Further, receiving a content item is an example of insignificant extra-solution activity as it is simply a data gathering operation.  See MPEP 2106.05(g).  Further, providing, i.e., displaying, the content analytics is also insignificant extra-solution activity as it recites an insignificant application of the abstract ideas.  See MPEP 2106.05(g).  Such a final operation fails to add a meaningful limitation to the abstract ideas generating the analytics.  Therefore, none of the additional elements, when considered individually and in combination, fail to recite a practical application of the abstract ideas.
Berkheimer Memo.  Here, receiving a content item is well-understood, routine, and conventional activity as it receiving data over a network.  See MPEP 2106.05(d)(II).  Further, providing, i.e., displaying, the content analytics, i.e., data, is well-understood, routine, and conventional activity as it is simply presenting data to an end user.  See MPEP 2106.05(d)(II).  Therefore, the additional elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 11: Claim 11 recites abstract ideas similar to those discussed above in connection with claim 1.  Claim 11 recites the following additional elements:
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method
However, these additional elements fail to recite a practical application of the abstract ideas because these elements simply amount to an instruction to apply the abstract ideas using a computer.
Further, these additional elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas because, as discussed, above, they simply amount to an instruction to apply the abstract ideas using a computer.
Accordingly, claim 11 is rejected as being directed towards patent ineligible subject matter.

Per Claim 16: Claim 16 recites abstract ideas similar to those discussed above in connection with claim 1.  However, Claim 16 fails to recite any additional elements.
Accordingly, claim 16 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-6, 8-10, 12-15, and 17-20: Claims 2-6, 8-10, 12-15, and 17-20 have also been analyzed according to the 2019 PEG.  Claims 2-6, 8-9, 12-15, and 17-20 recite non-functional descriptive material.  Therefore, the subject matter of these claims fail to recite additional elements that serve to recite a practical application or significantly more than the abstract ideas.  Claim 10 recites an additional abstract idea of ranking content item based on a number of disputes.  In other 
Accordingly, claims 2-6, 8-10, 12-15, and 17-20 are rejected as being directed towards patent ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, 8, 11, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0178302 to Brock et al. in view of NPL Online Piracy in Numbers – Facts and Statistics (hereinafter, “Online Piracy”) and U.S. Patent Pub. No. 2013/0110803 to Mikalsen et al.
Per Claim 1: Brock discloses:
A computer-implemented method comprising: (see Brock at Abstract: Making a determination of originality of content is disclosed. At least one originality factor related to the content is analyzed, wherein the originality factor is independent of a time when the content is detected. Based on the analysis of the at least one originality factor, automatically the determination is automatically made. The determination is outputted.)
receiving, by a computing system, a first content item uploaded by a first user; (see Brock at ¶ 36: Content ingestor 104 accepts controlled content from user 102. User 102 includes content owners or administrators of content monitoring system 100. The content may be specified in various ways. A user interface (UI) may be provided for user 102 to specify content. In some embodiments, the UI provides an interface for uploading content or specifying a link/set of links to the content, where the links may be local (e.g., on a local hard drive) or remote (e.g., on a remote server or on the Internet).  See also ¶¶ 37, 58)
updating, by the computing system, content ownership information to associate the first content item with the first user; (see Brock at ¶ 58: In some embodiments, after controlled content is acquired, the user is given an opportunity to confirm that it is the correct controlled content or the controlled content the user intended.)
performing, by the computing system, content match processing to determine a number of unauthorized uses of the first content item, wherein the content match processing applies one or more digital processing techniques; (see Brock at ¶ 45: In See also ¶ 70: 
At 210, use of controlled content is detected. In some embodiments, 210-213 are performed by matching engine 110 in system 100. In some embodiments, detection is based on various criteria associated with technical factors that may result from searching at 208. An example of a technical factor is a similarity score. A similarity score is a measure of the similarity between two content objects and may be computed in a variety of ways. For example, the Levinstein distance is a similarity score. In some embodiments, if similarity scores meet one or more criteria, use of controlled content is detected. The criteria may be configurable by the user or administrator. One or more similarity scores may be computed for a controlled object and candidate object to represent various characteristics of the content. In some embodiments, one or more similarity scores may be weighted and combined into a single similarity score.  See also ¶¶ 62-63, 66-69)
providing, by the computing system, the first user with content item analytics pertaining to the first content item in a content item analytics interface comprising the list [of unauthorized uses]. (see Brock at ¶¶ 130-132: In the example shown, a content owner owns a collection of photography related content, including images of cameras and text descriptions of cameras. The search results are shown in a grid based layout. In each grid cell, a controlled content object and a match content object are shown, where it has been determined that the match content object is similar to the controlled content object based on a similarity score and a non-compliance score. As shown, in grid cell 502, the See also ¶ 140: A user can group content into categories, such as categories associated with the user's blog, camera reviews, the user's eBay account, and all files. In various embodiments, content may be grouped in folders, by tags, or in any other appropriate way. A list of controlled content (e.g., URLs, paths) associated with the category may be displayed, including the number of content objects associated with the controlled content, when the content objects were last archived (e.g., placed in controlled content store 116), rules associated with each content object, and the number of matches found for the content object(s).)
While Brock discloses keeping track of the number of unauthorized uses, i.e., matches of controlled content, and providing this information in on a content item analytics interface see Brock at ¶ 140: A user can group content into categories, such as categories associated with the user's blog, camera reviews, the user's eBay account, and all files. In various embodiments, content may be grouped in folders, by tags, or in any other appropriate way. A list of controlled content (e.g., URLs, paths) associated with the category may be displayed, including the number of content objects associated with the controlled content, when the content objects were last archived (e.g., placed in controlled content store 116), rules associated with each content object, and the number of matches found for the content object(s).), Brock fails to disclose ranking the content item by the number of unauthorized uses, i.e., matches.  However, Online Piracy, an analogous art of unauthorized use of digital content, discloses ranking content items by the number of unauthorized uses (see Online Piracy at pp. 4-5: displaying ranked lists of the most pirated movies, TV shows, and video games).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Online Piracy in the Brock system.  As discussed above, Online Piracy discloses the known technique of ranking content items by the number of unauthorized uses and Brock discloses tracking the number of unauthorized uses of content belonging to a content owner.  The technique of ranking content items by the number of unauthorized uses is applicable to Brock as they both share characteristics and capabilities, namely, they are directed towards keeping records of how many times digital content is used without authorization, i.e., pirated.  
One of ordinary skill in the art would have recognized that applying the known technique of Online Piracy would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the sorting technique of Online Piracy to the disclosure of Brock would have yielded predictable results because the level of ordinary skill in the art 
However, the combination of Brock and Online Piracy fails to disclose, but Mikalsen, an analogous art of content analytics, discloses:
providing, by the computing system, a list of the content items at least partially owned by the first user in a second window of the plurality of windows, wherein the second window provides information associated with the first content item of the content items in the second window based on an interaction with the first content item of the content items in the second window. (see Mikalsen at ¶ 138: As illustrated, usage analytic information is a portion of the usage analytics displayed in FIG. 15. A user may also individually select items displayed in the usage analytics to drill down into the usage analytics. In the current example, the user has selected or hovered over one of the bars in the top viewed chart. In response to selecting/hovering over a displayed usage analytic chart additional usage analytics relating to that item is displayed. In the current example, analytics 1610 is displayed that shows a number of views for the item, a number of the items purchased, a performance of the item and a current trend of the item.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brock system to display various content analytics in multiple windows as disclosed in Mikalsen.  One of ordinary skill in the art would have been 

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites and Brock further discloses:
A system comprising: at least one processor; and a memory storing instructions (see Brock at ¶ 26: The invention can be implemented in numerous ways, including as a process, an apparatus, a system, a composition of matter, a computer readable medium such as a computer readable storage medium or a computer network wherein program instructions are sent over optical or communication links. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. A component such as a processor or a memory described as being configured to perform a task includes both a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. In general, the order of the steps of disclosed processes may be altered within the scope of the invention.)

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites and Brock further discloses:
A non-transitory computer-readable storage medium including instructions (see Brock at ¶ 26: The invention can be implemented in numerous ways, including as a process, an apparatus, a system, a composition of matter, a computer readable medium such as a computer readable storage medium or a computer network wherein program 

Per Claims 4, 14, and 19: The combination of Brock, Online Piracy, and Mikalsen discloses the subject matter of claims 1, 11, and 16, from which claims 4, 14, and 19 depend, respectively.  Brock further discloses:
wherein the content item analytics comprise ownership information. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Brock at ¶¶ 129-130: FIG. 5 is an example of a GUI for displaying search results. In some embodiments, GUI 500 is used to report search results at 214, e.g., to a content owner. In some embodiments, reporter 110 in FIG. 1 reports results using GUI 500.  In the example shown, a content owner owns a collection of photography related content, including images of cameras and text descriptions of cameras. The search results are shown in a grid based layout. In each grid cell, a controlled content object and a match content object are shown, where it has been See also FIG. 5)

Per Claims 5, 15, and 20: The combination of Brock, Online Piracy, and Mikalsen discloses the subject matter of claims 4, 14, and 19, from which claims 5, 15, and 20 depend, respectively.  Brock further discloses:
wherein the ownership information comprises details regarding rights of the first user in the first content item. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data.  However, for compact prosecution purposes, the following citation is provided: see Brock at ¶ 53: At 203, usage rules are specified. Usage rules include conditions under which a content owner permits the use of owned content. Usage rules may include terms under which a content owner permits the republication and/or modification of content. Usage rules may include different conditions depending on whether the use is for commercial or See also ¶¶ 54-57) 

Per Claim 8: The combination of Brock, Online Piracy, and Mikalsen discloses the subject matter of claim 1, from which claim 8 depends.  However, Brock fails to disclose, but Online Piracy discloses:
wherein the unauthorized use information comprises unauthorized use information for a plurality of geographic regions. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data.  However, for compact prosecution purposes, the following citation is provided: see Online Piracy at pp. 2-3: depicts piracy statistics for a variety of regions and countries)
.

Claims 2-3, 12-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock, Online Piracy, and Mikalsen as applied to claims 1, 11, and 16 above, and further in view of U.S. Patent Pub. No. 2017/0193022 to Xu et al.
Per Claims 2, 12, and 17: The combination of Brock, Online Piracy, and Mikalsen discloses the subject matter of claims 1, 11, and 16, from which claims 2, 12, and 17 depend, respectively.  However, the combination of Brock, Online Piracy, and Mikalsen fails to disclose, but Xu, an analogous art of content organization, discloses:
wherein the content item analytics comprise revenue information for the first content item. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data.  However, for compact prosecution purposes, the following citation is provided: see Xu at ¶ 40: FIGS. 4-6 depict an exemplary application of one disclosed embodiment of generating a monthly sales report by region. The report is, for example, for product ‘P_123’ sold in June, 2014. The output of the report will include, for example, columns “LocationID”, “Time”, “ProductType”, and “Total_Sale”. Total Sale is a measure column, while LocationID, Time, and ProductType are dimension columns, because Total_Sale is the column to which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Xu in the Brock system as modified by Online Piracy.  One of ordinary skill in the art would have been motivated to do so to enable a content owner to know the monetization statistics of the owner’s content.

Per Claims 3, 13, and 18: The combination of Brock, Online Piracy, Mikalsen, and Xu discloses the subject matter of claims 2, 12, and 17, from which claims 3, 13, and 18 depend, respectively.  However, the combination of Brock, Online Piracy, and Mikalsen fails to disclose, but Xu renders obvious:
wherein the revenue information comprises revenue information for a plurality of geographic regions. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data.  However, for compact prosecution purposes, the following citation is provided: see Xu at ¶ 40: FIGS. 4-6 depict an exemplary application of one disclosed embodiment of generating a monthly sales report by region.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Xu in the Brock system as modified by .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock, Online Piracy, and Mikalsen as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2006/0167813 to Aydar et al.
Per Claim 6: The combination of Brock, Online Piracy, and Mikalsen discloses the subject matter of claim 1, from which claim 6 depends.  However, the combination of Brock, Online Piracy, and Mikalsen fails to disclose, but Aydar, an analogous art of managing digital content, discloses:
wherein the ownership information comprises details regarding other content owners that own rights in the first content item. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data.  However, for compact prosecution purposes, the following citation is provided: see Aydar at ¶ 93: FIG. 6 illustrates an exemplary embodiment of a record of content 80 in a database 78. The record 80, in one embodiment, is organized into a set of attributes 82, which may be stored as name-value pairs (or code-value pairs). Note that none of the attributes 82 are necessarily mandatory. Attributes illustrated include title 84 (title of a song for example), author 86 (author/composer of a song for example), performer 88 (performer of a song for example), fingerprint 90 (digital fingerprint of a song in digital format for example), length 92 (playing time of a song for example), authorized copy 94 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Aydar in the Brock system as modified by Online Privacy.  One of ordinary skill in the art would have been motivated to do so to appropriately pay each of the authors/owners the revenue generated by the published work.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock, Online Piracy, and Mikalsen as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0298151 to Leske et al.
Per Claim 9: The combination of Brock, Online Piracy, and Mikalsen discloses the subject matter of claim 1, from which claim 9 depends.  However, the combination of Brock, Online Piracy, and Mikalsen fails to disclose, but Leske, an analogous art of managing digital content, discloses:
wherein the content item analytics comprise dispute results information for the first content item. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data.  However, for compact prosecution purposes, the following citation is provided: see Leske at ¶ 49: If content violations are not resolved by provision of notification 116 and response 412, further action can be taken. For example, system 400 can include enforcement component 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Leske in the Brock system as modified by Online Privacy.  One of ordinary skill in the art would have been motivated to do so to provide a resolution to unauthorized use of the published content.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock, Online Piracy, and Mikalsen as applied to claim 1 above, and further in view of NPL Patexia Insight.
Per Claim 10: The combination of Brock, Online Piracy, and Mikalsen discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of Brock, Online Piracy, and Mikalsen fails to disclose, but Patexia Insight, an analogous art of unauthorized use of intellectual property, discloses:
ranking the first content item based on at least one of a number of disputes associated with at least one of the content items or revenue associated with the content items. (see Patexia Insight at p. 2: ranks the most litigated patents by number of cases.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Patexia Insight in the Brock system as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2013/0014137 discloses a memory; a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory, wherein the processor issues instructions for: receiving a user impression media analytics request including an identified object; obtaining media analytics parameters from a user interface; obtaining user media exposure data from a variety of data channels upon verification of user authorization credentials; querying for user impression data related to the identified object from the obtained user media exposure data; classifying the queried user impression data related to the identified object based on different classification measures; and generating user impression reports for the identified object.
U.S. Patent Pub. No. 2011/0040760 discloses social media content items are mapped to relevant time-based media events. These mappings may be used as the basis for multiple applications, such as ranking of search results for time-based media, automatic recommendations for time-based media, prediction of audience interest for media purchasing/planning, and estimating social interest in the time-based media. Social interest .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685